DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/28/2021, is acknowledged. Claim 4 is amended. Claims 8 – 20 are newly added. Claims 1 – 20 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 3, 5 – 6, 8 – 9, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/103073 (“Suehiro”; of record).
Regarding claim 1, Suehiro teaches a high-strength alloyed aluminum-system plated steel sheet (P 6, L 29-31 – teaching the claimed “a steel for a die-casting die”). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to 
Suehiro teaches a steel composition (P 6, L 34 – P 7, L 2; P 7, L 9-13) which is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). 
The examiner notes that Suehiro teaches ranges for P (P 6, L 35) and optional elements Sn and Sb (P 7, L 12-13), and describes them as additional elements or unavoidable impurity elements (P 21, L 24-27), indicating that the elements may not be present in the steel composition, and as 
Suehiro further teaches the base steel has a hardness not lower than 250 in terms of Vickers hardness (P 28, L 5-7 – where 250 HV ≈ 24 HRC, thus encompassing the claimed “having a hardness of 26 to 43 HRC”). 
Suehiro does not explicitly teach a thermal conductivity value, but because thermal conductivity is dependent on the composition of the steel, if measured, the steel taught by Suehiro will necessarily possess a thermal conductivity which either lies within the range of greater than or equal to 27.0 W/m/K at 25°C, or possess a thermal conductivity range which obviates the claimed range due to an overlapping or encompassing range.
It is noted that in the previous non-final rejection, it was asserted that Suehiro necessarily possesses a thermal conductivity which is less than 27.0 Wm-1K-1. The Examiner asserts that this was a typographical error, and notes that the same rationale is relied upon here to teach the thermal conductivity range of greater than or equal to 27.0 Wm-1K-1 – that is, the substantially similar compositions of Suehiro and the instant claim would necessitate substantially similar thermal conductivities.
Regarding claim 2, Suehiro teaches the composition contains one or more elements including not more than 1 mass% Cu and not more than 1 mass% Ni (P 7, L 11 – teaching the claimed “comprising, in mass%, at least one of: 0.30<Cu≤1.50, and 0.30<Ni≤1.50”), where the overlapping ranges are 0.30<Cu≤1.0 and 0.30<Ni≤1.0.
Regarding claim 3, Suehiro teaches the composition contains one or more elements including B: 0.0003 to 0.03 mass% (P 7, L 11-12 – teaching the claimed “comprising, in mass%, 0.0001<B≤0.0050"), where the overlapping range is 0.0003≤B≤0.0050.
5, Suehiro teaches the composition contains one or more elements selected from Ti: 0.01 to 0.8%, Cr: not more than 3%, and Mo: not more than 1% (P 6, L 36 – P 7, L 3 – teaching the claimed “0.004<Ti≤0.200”), where the overlapping range is 0.01≤Ti≤0.200. Suehiro further teaches selecting Nb: not more than 0.1% (P 7, L 9-10 – teaching the claimed “comprising, in mass%, at least one of 0.004<Nb≤0.200"), where the overlapping range is 0.004<Nb≤0.1. Suehiro does not explicitly teach ranges for Ta and Zr, but the selection of Ti and/or Nb within the taught overlapping ranges satisfies and therefore teaches the claim limitation of “at least one of 0.004<Nb≤0.200, 0.004<Ta≤0.200, 0.004<Ti≤0.200, and 0.004<Zr≤0.200”.
Regarding claim 6, Suehiro teaches the composition contains no more than 0.1% of S (P 6, L 35 – teaching the claimed “0.008<S≤0.050”), where the overlapping range is 0.008<S≤0.050. The presence of S in the overlapping range satisfies and therefore teaches the claim limitation “at least one of 0.008<S≤0.050, 0.0005<Ca≤0.2000, 0.03<Se≤0.50, 0.005<Te≤0.100, 0.01<Bi≤0.50, and 0.03<Pb≤0.50”.
Regarding claim 8, Suehiro teaches that the steel may contain 0-0.1 mass% V (P 7, L 10-11; P 22, L 1). This V content range does not overlap with the claimed range of 0.11-0.28, but it is close.
	It is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed V content of the instant claim, a prima facie case of obviousness exists.
	Regarding claim 9, Suehiro teaches that the steel may contain 0-0.1 mass% V (P 7, L 10-11; P 22, L 1). This V content range does not overlap with the claimed range of 0.13-0.28, but it is close.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed V content of the instant claim, a prima facie case of obviousness exists.
	Regarding claim 12, Suehiro teaches that the steel contains 0.05-1.0 mass% Si (P 10, L 34 – P 11, L 3). 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Si content taught by Suehiro (0.05-1.0 mass% Si) overlaps the claimed Si content of the instant claim (0.010-0.60 mass% Si).
	Regarding claim 13, Suehiro teaches that the steel contains 0.5-3.0 mass% Mn (P 11, L 4-13).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mn content taught by Suehiro (0.5-3.0 mass% Mn) encompasses the claimed Mn content of the instant claim (1.40-1.90 mass% mass% Mn).
Regarding claim 14, Suehiro teaches that the steel contains 0-3.0 mass% Cr (P 11, L 27-33).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr content taught by Suehiro (0-3.0 mass% Cr) encompasses the claimed Cr content of the instant claim (2.45-2.68 mass% Cr).
15, Suehiro teaches that the steel contains 0-1.0 mass% Mo (P 11, L 34 – P 12, L 1).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo content taught by Suehiro (0-1.0 mass% Mo) encompasses the claimed Mo content of the instant claim (0.52-0.90 mass% Mo).

Regarding claim 16, Suehiro teaches a high-strength alloyed aluminum-system plated steel sheet (P 6, L 29-31 – teaching the claimed “a steel for a die-casting die”). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). 
Suehiro teaches a steel composition (P 6, L 34 – P 7, L 2; P 7, L 9-13) which is compared to the claimed composition in Table 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). 

Suehiro further teaches the base steel has a hardness not lower than 250 in terms of Vickers hardness (P 28, L 5-7 – where 250 HV ≈ 24 HRC, thus encompassing the claimed “having a hardness of 26 to 43 HRC”). 
Suehiro does not explicitly teach a thermal conductivity value, but because thermal conductivity is dependent on the composition of the steel, if measured, the steel taught by Suehiro will necessarily possess a thermal conductivity which either lies within the range of greater than or equal to 27.0 W/m/K at 25°C, or possess a thermal conductivity range which obviates the claimed range due to an overlapping or encompassing range.
It is noted that in the previous non-final rejection, it was asserted that Suehiro necessarily possesses a thermal conductivity which is less than 27.0 Wm-1K-1. The Examiner asserts that this was a typographical error, and notes that the same rationale is relied upon here to teach the thermal conductivity range of greater than or equal to 27.0 Wm-1K-1 – that is, the substantially similar compositions of Suehiro and the instant claim would necessitate substantially similar thermal conductivities.
17, Suehiro teaches that the steel may contain 0-0.1 mass% V (P 7, L 10-11; P 22, L 1). This V content range does not overlap with the claimed range of 0.11-0.28, but it is close.
	It is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed V content of the instant claim, a prima facie case of obviousness exists.
	Regarding claim 18, Suehiro teaches that the steel may contain 0-0.1 mass% V (P 7, L 10-11; P 22, L 1). This V content range does not overlap with the claimed range of 0.13-0.28, but it is close.
	It is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed V content of the instant claim, a prima facie case of obviousness exists.
Regarding claim 19, Suehiro teaches that the steel contains 0-3.0 mass% Cr (P 11, L 27-33).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr content taught by Suehiro (0-3.0 mass% Cr) encompasses the claimed Cr content of the instant claim (2.45-2.68 mass% Cr).
	Regarding claim 20, Suehiro teaches that the steel contains 0-1.0 mass% Mo (P 11, L 34 – P 12, L 1).
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo content taught by Suehiro (0-1.0 mass% Mo) encompasses the claimed Mo content of the instant claim (0.52-0.90 mass% Mo).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/103073 (“Suehiro”; of record) as applied to claim 1, and further in view of US 2005/0115644 (“Beguinot”; of record).
Regarding claim 4, Suehiro does not explicitly teach at least one of 0.30<W≤4.00 and 0.10<Co≤3.00.
Beguinot teaches a steel for the production of injection molds with similar composition to that of Suehiro ([0006]). Beguinot teaches Mo + W/2 ≤ 2.8 ([0035]), rather than disclosing each of Mo and W content individually. Beguinot teaches that these elements have a pronounced quenching effect and substantially reduces process annealing, which is desirable when the impressions of the molds are subjected to surface treatments ([0035]). Beguinot further teaches a preferable upper limit of the sum is 2.5% and lower limit is 0.3% ([0035]). Using the previously taught range of Mo: 0-1% from Suehiro, calculations can be made for a preferred range of:
(0.3 – 0) × 2 = 0.6      or      W = (2.5 – 1) × 2 = 3
These calculations show a range of 0.6 to 3 for W, teaching the claimed “at least one of 0.30<W≤4.00, and 0.10<Co≤3.00”.
It would have been obvious for one of ordinary skill in the art at the time of filing to utilize both Mo and W in the range taught by Beguinot in the steel composition taught by Suehiro, thereby 
Regarding claim 7, Suehiro does not explicitly teach a die-casting die as the final form of the steel.
Beguinot teaches a steel for the production of injection molds with similar composition to that of Suehiro ([0006] – teaching the claimed “a die-casting die formed of the steel”). Beguinot teaches the steel is easier to weld and easier to machine, polish and grain and is a better conductor of heat than steels according to the prior art and overcomes the drawbacks of steels used for molds or the manufacture of parts for metal-working ([0005]).
It would have been obvious for one of ordinary skill in the art at the time of filing to utilize the composition taught by Suehiro in a final product of a die-casting die as taught by Beguinot because the similar composition would also be easier to weld and easier to machine, polish and grain and would overcome the drawbacks of steels used for molds as taught by Beguinot.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/103073 (“Suehiro”; of record) as applied to claim 1, and further in view of JP 2012-153919 (“Kono”; herein cited English machine translation provided with this correspondence).
	Regarding claim 10, Suehiro is silent as to any W content.
	Kono teaches a steel product ([0001]), having a composition ([0013]) similar to that of Suehiro. Kono teaches that the steel contains 0-3.0 mass% W ([0025]). Further, Kono teaches that containing W in this amount is useful as hardenability is improved, carbides are formed to increase steel strength, and softening resistance is increased ([0025], L 296-299).

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the W content taught by Suehiro in view of Kono (0-3.0 mass% W) overlaps the claimed W content of the instant claim (0.30-4.00 mass% W).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/103073 (“Suehiro”; of record) as applied to claim 1, and further in view of US 2015/0118098 (“Valls”).
	Regarding claim 11, Suehiro is silent as to any specific Co content. However, it is noted that Suehiro does teach that Co may be added as an additional alloying element, but does not disclose a specific content range (P 14, L 11-15).
	Valls teaches steel products (Title) having a composition ([0059], L 8-12 incl. table) similar to that of Suehiro. Valls teaches that having Co present in amounts ranging from 0.8-2.7 wt% ([0062], L 39-42) tends to increase tempering resistance, and presents the effect of affecting the thermal diffusivity positively for high temperatures ([0062], L 35-39).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Valls into Suehiro, and provide the steel with an amount of Co ranging from 0.8-2.7 wt%. Suehiro already teaches that Co may be added, and it is known that alloying with Co in the aforementioned amount tends to increase tempering resistance, affects the thermal diffusivity positively for high temperatures.
.

Response to Arguments




Applicant’s remarks filed 6/28/2021 are acknowledged and have been fully considered. Applicant has argued that independent claim 1 distinguishes over the prior art due to the narrower Cr range which is claimed in comparison to Suehiro’s taught Cr content. The Examiner respectfully finds this argument unpersuasive.
Applicant states that the claimed Cr content range achieves suppression of ferrite precipitation and a high thermal conductivity. The Examiner notes that as Suehiro teaches a Cr content which encompasses the claimed Cr range, Suehiro would also be expected to possess similar features. However, if Applicant is arguing that such properties are unexpected over the prior art, no data has been cited or additionally provided to support such an argument – it is noted that arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)).
Regarding Applicant’s argument that Suehiro does not teach any examples having Cr content greater than 2.41 mass%, the Examiner notes that Suehiro teaches a Cr content range which extends up to 3.0 mass%, thus, even if no examples are given that are greater than 2.41 mass%, the disclosure of Suehiro nevertheless encompasses Applicant’s claimed range of 2.41-2.73 mass% Cr.
Applicant argues further that the steels of Suehiro do not possess the claimed thermal conductivity of the present invention, as none of the examples steels satisfy the claimed Cr content. prima facie expected that Suehiro would possess the thermal conductivity as claimed or in an amount thereof to render the claimed thermal conductivity obvious due to an encompassing or overlapping range. See In Re Best.
Applicant further argues that the claimed elemental ranges are critical and achieve unexpected results relative to the prior art. The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). The Examiner notes that no experimental data is provided or referenced to support such an allegation.
Applicant argues further that an ordinarily skilled artisan would not have combined the Suehiro and Beguinot references. However, no rationale is presented to support this argument, which simply amounts to an unsupported allegation which cannot be addressed by the Examiner, and as such is not considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735